USCA4 Appeal: 22-6525      Doc: 9        Filed: 08/23/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6525


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KEVIN ALEXANDER SCOTT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:09-cr-00581-GLR-1; 1:16-cv-01930-GLR)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed and remanded by unpublished per curiam opinion.


        Kevin Alexander Scott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6525        Doc: 9        Filed: 08/23/2022     Pg: 2 of 3




        PER CURIAM:

               Kevin Alexander Scott seeks to appeal the district court’s order denying his 28

        U.S.C. § 2255 motion and his motion for appointment of counsel. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it

        has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

        (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims raised in the motion. Id. at 696-97. Specifically, the court failed to address whether

        Scott’s designation as a career offender under the Sentencing Guidelines remains valid

        following Johnson v. United States, 576 U.S. 591 (2015). 1 We conclude that the order

        Scott seeks to appeal is neither a final order nor an appealable interlocutory or collateral

        order. Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

        court for consideration of the unresolved claim. 2 Id. at 699.




               1
                 The district court denied Scott’s motion for appointment of counsel (after his
        appointed counsel moved to withdraw) on the basis that Scott had “failed to articulate
        specific facts” to support his career offender claim that he referenced in his motion for
        appointment of counsel. However, the record shows that this claim was specifically and
        thoroughly raised in his § 2255 motion.
               2
                   We express no opinion on the merits of the claim.

                                                      2
USCA4 Appeal: 22-6525         Doc: 9    Filed: 08/23/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                               DISMISSED AND REMANDED




                                                  3